IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SCOTT SNYDER,                           : No. 487 WAL 2015
                                        :
                 Respondent             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
GEORGE M. THOMAS III, EXECUTOR          :
OF THE ESTATE OF GEORGE M.              :
THOMAS, JR., ALSO KNOWN AS              :
GEORGE THOMAS, DECEASED, AND            :
GEORGE M. THOMAS III, EXECUTOR          :
OF THE ESTATE OF DOROTHY L.             :
THOMAS, DECEASED,                       :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.